DETAILED ACTION
Office Action Summary
Claims 1-22 are pending in the instant application.
Claims 1-22 are rejected under 35 USC § 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “rule generator to generate”, “matrix generator to create”, “a rule regulator to apply” and “reduced rule set checker to validate” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 USC § 112 b.
Claim limitation “rule generator to generate”, “matrix generator to create”, “a rule regulator to apply” and “reduced rule set checker to validate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al.  (Art furnished 9/20/2019 “PREDICTIVE LEARNING VIA RULE ENSEMBLES” The Annals of Applied Statistics 2008, Vol. 2, No. 3, 916–954 DOI: 10.1214/07-AOAS148 © Institute of Mathematical Statistics, 2008 ) hereinafter referred to as Friedman.

As per claim 1, Friedman teaches An apparatus to generate a rule set for detecting malware, the apparatus comprising: a rule generator to generate an augmented rule set based on a first training data set; (Friedman, page 919, section 3, teaches “base learners considered here are simple rules”)
a matrix generator to create a matrix using the augmented rule set and a second training data set; (Friedman, 919 and 920, teaches storing rules in a tree structure, it is obvious to use one known data organizing structure vs another)
a rule regulator to apply regularization to the augmented rule set based on the matrix to remove any number of rules from the augmented rule set, the rule regulator to create a reduced rule set; and (Friedman, 931, first paragraph teaches removing certain predicators from the equations.)
a reduced rule set checker to validate the reduced rule set. (Friedman, 937, teaches leaving our interaction for testing.)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Friedman by using a matrix to store the rules instead of a tree as they are both well known obvious data structure for storing data.

As per claim 2, Friedman teaches The apparatus of claim 1, wherein the rule regulator is to select the any number of rules for removal using a Least Absolute Shrinkage and Selection Operator algorithm. (Friedman, 937, teaches leaving our interaction for testing.)

As per claim 3, Friedman teaches The apparatus of claim 1, wherein a third training data set includes labels to indicate whether a corresponding item in the third training data set is malware, the apparatus further including a model trainer to process the third training data set using the reduced rule set to create features, and train a machine learning model using the created features and the corresponding labels. (Friedman, 925, third paragraph teaches a third method for rule fitting.)

As per claim 4, Friedman teaches The apparatus of claim 3, further including a model provider to provide the reduced rule set and the machine learning model to a malware detector. (Friedman, 926, shows charts with multiple algorithms for rule fitting where they would have different number of rules)

As per claim 5, Friedman teaches The apparatus of claim 1, wherein the rule generator is to generate the augmented rule set by incorporating an existing rule set into the augmented rule set. (Friedman, 921, section 3.2 rule fitting)

As per claim 6, Friedman teaches The apparatus of claim 1, wherein the rule generator is further to, in response to the determination that the reduced rule set is not valid, create a differentiator rule set, wherein the rule generator is to generate the augmented rule set based on the differentiator rule set. (Friedman, 926, shows charts with multiple algorithms for rule fitting where they would have different number of rules, where they determine which algorithm has different strengths and weaknesses)

As per claim 7, Friedman teaches The apparatus of claim 6, wherein the rule generator is to create the differentiator rule set by at least one of boosting, re-weighting, or relabeling rules in the reduced rule set. (Friedman, 951, second paragraph)

As per claim 8, Friedman teaches The apparatus of claim 1, wherein the matrix is a binary rule matrix. (Friedman, 951, last two paragraphs)

Claims 9-15 teach the non-transitory computer readable medium that correspond to the apparatus claims 1-8 and are rejected using the same rational.

Claims 16-22 teach the method that correspond to the apparatus claims 1-8 and are rejected using the same rational.


Other Art of Record
Gu et al. (US Patent No: 8,955,122) teaches “In one embodiment, the present invention is a method and apparatus for detecting malware infection. One embodiment of a method for detecting a malware infection at a local host in a network, includes monitoring communications between the local host and one or more entities external to the network, generating a dialog warning if the communications include a transaction indicative of a malware infection, declaring a malware infection if, within a predefined period of time, the dialog warnings includes at least one dialog warning indicating a transaction initiated at the local host and at least one dialog warning indicating an additional transaction indicative of a malware infection, and outputting an infection profile for the local host.”
Cianfrocca (US Patent No: 10,075,415) teaches “In one embodiment, a processor-implemented method for controlling network traffic to and/or from at least one industrial machine, including: (a) receiving, as input, (i) a stored policy object in language form defining at least one desired behavior and/or operational constraint for the at least one industrial machine, and (ii) a stored machine profile defining an association between the language of the stored policy object and at least one control signal or instruction for the at least one industrial machine; (b) detecting, in network traffic to and/or from the at least one industrial machine, a transaction; (c) applying the received policy object and machine profile to the detected transaction to determine whether a desired behavior exists and/or whether an operational constraint is satisfied; and (d) modifying network traffic to and/or from the at least one industrial machine based on the determination in step (c). This permits expression and enforcement of constraints on actual industrial machine behaviors by filtering, modifying or blocking network communications (e.g., control signals and telemetry) that violate constraints or could cause unsafe or inefficient operation.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492